669 F.2d 386
94 Lab.Cas.  P 13,485
WYANDOTTE SAVINGS BANK, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 80-1484.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 15, 1981.Decided Jan. 8, 1982.

Conrad W. Kreger, Stringari, Fritz, Kreger, Ahern & Hunsinger, Detroit, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel N.L.R.B., Jolane Findley, Washington, D. C. for respondent.
Before WEICK, ENGEL and MERRITT, Circuit Judges.

ORDER

1
This bargaining unit NLRB case raises basically the same issue concerning branch banking as this Court decided in Wayne Oakland Bank v. NLRB, 462 F.2d 666 (6th Cir. 1972).


2
The detailed facts of the case before us are found at 250 N.L.R.B. No. 47 (July 1, 1980).  Although there are minor differences, e.g., a slightly different employee transfer rate, the essential considerations of geographical proximity and minimal authority-vested in the branch managers are almost identical to those discussed in Wayne Oakland.


3
Accordingly, the Court finds that the bargaining units found by the Board are inappropriate and enforcement of the Board order is denied.


4
MERRITT, Circuit Judge, concurring.


5
Although I agree with Judge Edwards' dissenting opinion in Wayne Oakland, this Court follows the general policy of adhering to the principles established by its prior decisions until overruled by the decisions of the Supreme Court or by this Court en banc.  Like Judge Edwards, I believe that this Court's opinion in Wayne Oakland and our decisions here to follow it in a similar case are inconsistent with the broad discretion vested in the Board in bargaining unit determinations.